Mr. Justice Mercur
delivered the opinion of the court, May 3d 1880.
An attorney-at-law sustains an important relation in the administration of justice. He possesses certain powers and privileges from which others are excluded, and assumes important duties and obligations towards both court and client. He is an officer of the former, and a representative of the latter. Ilis position is so responsible, his opportunities for good and for evil are so many that both statute and common law have united in throwing all reasonable safeguards around his conduct. Before he can be admitted to the bar, the Act of Assembly requires him to take an oath or affirmation, inter alia, that he will behave himself in the office of attorney within the court, according to the best of his learning and ability, “and with all good fidelity as well to the court as to the client.” The court also requires satisfactory evidence of proper knowledge of the law, and of the good moral character of the applicant.
The power of a court to admit as an attorney to its bar, a person possessing the requisite qualifications, and to remove him therefrom when found unworthy, has been recognised for ages and cannot nqw be questioned. In fact the power of removal for just cause is as necessary as that of admission for a due administration *121of law. By admitting him the court presents him to the public as worthy of its confidence in all his professional duties and relations. If afterwards it comes to the knowledge of the court that he has become unworthy it is its duty to withdraw that endorsement, and thereby cease to hold him out to the public as worthy of professional employment. The Act of 11th April 1834, recognises this right and. duty as existing in the court. The 74th section thereof declares “ if any such attorney shall retain money belonging to his client, after demand made by the client for payment thereof, it shall be the duty of the court to cause the name of such attorney to be stricken from the record of the attorneys, and to prevent him from prosecuting longer in the said court.” The specific cause named in this act, which makes the action of the court mandatory, has often been held to be such misconduct as to justify a court in suspending an attorney from practice or in striking his name from the rolls: People v. Smith, 3 Caines 221; Same v. Wilson, 6 Johns. 368; Bohanan v. Peterson, 9 Wend. 503 ; Hyman v. Washington, 2 McCord 498 ; Ex parte Ferguson, 6 Cow. 596. None should be permitted to act who are guilty of unworthy practices or behavior in their profession: Leigh’s case, 1 Munford 481. Such character renders him unfit and unsafe to be intrusted with the powers of his profession : John Percy, 36 N. Y. 651. The offence need not be such as to subject the attorney to indictment. If it shows such a lack of professional honesty as to make him unworthy of public confidence it is sufficient cause for striking his name from the roll: Baker v. Commonwealth, 10 Bush 592. This is a power inherent in every court when a person is shown to be unfit to practice in it: The People v. Turner, 1 Cal. 143; Mills, 1 Mich. Rep. 394; Bradley v. Fisher, 13 Wall. 335; Ex parte Robinson, 19 Id. 505; Austin et al., 5 Rawle 191; Dickens’s Case, 17 P. F. Smith 169. Such an order is a judicial act to bo done in the exercise of judicial discretion. It must, therefore, bo governed by a sound judicial discretion guarding and protecting the just rights and independence of the bar, the dignity and authority of the court, and the safety and protection of the public: Ex parte Secombe, 19 Howard 9. A member of the bar has a property in his profession: O’Hara v. Stack, 9 Norris 477. He cannot be deprived of his right therein without due notice of the complaint, and an opportunity to be heard. In the present case there was a full hearing. The evidence clearly established and the court found that the plaintiff in error was professionally employed by Mrs. Curtiss to procure for her a bond of $100 from the Guarantee Trust Company; that he obtained it, and instead of delivering it to her, he pledged it to one Humphreys as security for money borrowed of the latter. The bond was frequently demanded of the plaintiff in error; but he put off Mrs. Curtiss with evasive promises to deliver it, followed by a promise to pay its *122value at a day specified if he failed to return it. Having disregarded all his promises, Mrs. Curtiss at length made an affidavit before a magistrate charging Davies with the embezzlement of the bond. He was arrested, and after a hearing required to give bail for his appearance at the next Court of Quarter Sessions. After this, and after application to the Board of Censors of the Law Association, a settlement was made between Mrs. Curtiss and Davies by which he paid her $100 as the value of the bond, and she consented to the entry of a nolle prosequi in the criminal prosecution and a release of all claims. It is contended on the part of the plaintiff in error that this settlement operated as an absolution and remission of his offence. This view of the case ignores the fact that the exercise of the power is not for the purpose of enforcing civil remedies between parties, but to protect the court and the public against an attorney guilty of unworthy practices in his profession. He had acted in clear disregard of his duty as an attorney at the bar, and without “good fidelity” to his client. The public had rights which Mrs. Curtiss could not thus settle or destroy. The unworthy act had been fully consummated. In the exercise of its sound discretion, the court held the misconduct was such as to require that his "name be stricken from the roll. This action, however, is not always understood to be a perpetual disability. In some instances the court have permitted an attorney to be restored considering the punishment in the light of a suspension: 1 Tidd’s Prac. 89, and cases there cited.
We see no merit in the first assignment. This bond was procured without the aid of process issuing out of any one of the courts.
The position of a member of the bar is one of great responsibility. Good faith and integrity in his professional employments are essentially necessary. It is the duty of a court to see the proper standing is preserved. Whenever its right to strike a member from its roll appears to be impartially considered, and prudently exercised as here, we are not willing to reverse its conclusion.
Judgment affirmed.